Exhibit 10.1

 

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

SIX FLAGS ENTERTAINMENT CORPORATION LONG-TERM INCENTIVE PLAN

 

*  *  *  *  *

 

Participant:

 

Grant Date:

 

Number of Restricted Stock Units Granted:

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Six Flags
Entertainment Corporation, a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Six Flags
Entertainment Corporation Long-Term Incentive Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.             Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

 

2.             Grant of Restricted Stock Unit Award.  The Company hereby grants
to the Participant, as of the Grant Date specified above, the number of RSUs
specified above. Each RSU corresponds to one share of Company Stock.  Except as
otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the shares of Company Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.  By accepting
this Award, the Participant (i) agrees that the Company and its

 

--------------------------------------------------------------------------------


 

Affiliates have fully discharged any and all obligations or commitments to grant
equity awards to the Participant, including, without limitation, any such
obligations or commitments set forth in any employment agreement and
(ii) waives, discharges and releases any claims the Participant may have to any
equity award from the Company or its Affiliates.

 

3.             Vesting.

 

(a)           Subject to the provisions of Sections 3(b) through 3(e) hereof,
the RSUs subject to this Award shall become vested as follows, provided that the
Participant has not incurred a termination of employment with the Company and
its Subsidiaries prior to each such vesting date:

 

Vesting Date

 

Number of RSUs

 

[•]

 

[•]

 

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.

 

(b)           Termination of Employment without Cause or for Good Reason.  In
the event the Participant’s employment with the Company and its Subsidiaries is
terminated by the Company without Cause or by the Participant for Good Reason,
then the unvested RSUs that would have vested on the next regularly scheduled
vesting date in the twelve (12) month period following the date of such
termination shall vest upon the date of such termination.

 

(c)           Termination due to Death or Disability.  The RSUs shall become
fully vested upon the Participant’s termination of employment with the Company
and its Subsidiaries due to the Participant’s death or upon the Participant
becoming Disabled.

 

(d)           Change in Control.  The RSUs shall become fully vested upon the
Participant’s termination of employment with the Company and its Subsidiaries by
the Company without Cause or by the Participant for Good Reason, in each case,
within the twelve (12) month period following a Change in Control.

 

(e)           Committee Discretion to Accelerate Vesting.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the RSUs at any time and for any reason.

 

(f)            Wavier of Accelerated Vesting.  Notwithstanding anything set
forth in any agreement between the Participant and the Company and/or an
Affiliate to the contrary, including, without limitation, any employment
agreement between the Participant and the Company and/or an Affiliate effective
as of the date hereof, for purposes of this Agreement, the accelerated vesting
provisions set forth in Sections 3(b), 3(c), 3(d), and 3(e) hereof shall be the
exclusive provisions that shall accelerate the vesting of the RSUs granted
hereunder and the Participant hereby waives any provision set forth in any
agreement between the Participant and the Company and/or an Affiliate that would
otherwise accelerated the vesting of the RSUs granted hereunder.

 

2

--------------------------------------------------------------------------------


 

(g)           Forfeiture.  Subject to Section 3(b) and the Committee’s
discretion to accelerate vesting hereunder, all unvested RSUs shall be
immediately forfeited upon the Participant’s termination of employment for any
reason.

 

4.             Delivery of Shares.

 

(a)           General.  Subject to the provisions of Sections 4(b) and
4(c) hereof, within thirty (30) days following the vesting of the RSUs, the
Participant shall receive the number of shares of Company Stock that correspond
to the number of RSUs that have become vested on the applicable vesting date.

 

(b)           Blackout Periods.  If the Participant is subject to any Company
“blackout” policy or other trading restriction imposed by the Company on the
date such distribution would otherwise be made pursuant to Section 4(a) hereof,
such distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.

 

(c)           Deferrals.  If permitted by the Company, the Participant may
elect, subject to the terms and conditions of the Plan and any other applicable
written plan or procedure adopted by the Company from time to time for purposes
of such election, to defer the distribution of all or any portion of the shares
of Company Stock that would otherwise be distributed to the Participant
hereunder (the “Deferred Shares”), consistent with the requirements of
Section 409A of the Code.  Upon the vesting of RSUs that have been so deferred,
the applicable number of Deferred Shares shall be credited to a bookkeeping
account established on the Participant’s behalf (the “Account”).  Subject to
Section 5 hereof, the number of shares of Company Stock equal to the number of
Deferred Shares credited to the Participant’s Account shall be distributed to
the Participant in accordance with the terms and conditions of the Plan and the
other applicable written plans or procedures of the Company, consistent with the
requirements of Section 409A of the Code.

 

5.             Dividends; Rights as Stockholder.  Cash dividends on shares of
Company Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of Company Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Company Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof.  Stock dividends on shares of Company Stock shall be credited
to a dividend book entry account on behalf of the Participant with respect to
each RSU granted to the Participant, provided that such stock dividends shall be
paid in shares of Company Stock at the same time that the shares of Company
Stock underlying the RSUs are delivered to the Participant in accordance with
the provisions hereof.  Except as otherwise provided herein, the Participant
shall have no rights as a stockholder with respect to any shares of Company
Stock covered by any RSU unless and until the Participant has become the holder
of record of such shares.

 

3

--------------------------------------------------------------------------------


 

6.             Non-Transferability.  No portion of the RSUs may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to the Company as a result of forfeiture of the RSUs as provided
herein, unless and until payment is made in respect of vested RSUs in accordance
with the provisions hereof and the Participant has become the holder of record
of the vested shares of Company Stock issuable hereunder.

 

7.             Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

 

8.             Withholding of Tax.  As a condition to receiving the shares of
Company Stock hereunder, the Participant must remit to the Company an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may refuse to issue or transfer any shares of Company Stock otherwise
required to be issued pursuant to this Agreement.

 

9.             Legend.  The Company may at any time place legends referencing
any applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Company Stock issued pursuant to this
Agreement.  The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Company
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.

 

10.          Securities Representations.  This Agreement is being entered into
by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant hereby acknowledges, represents
and warrants that:

 

(a)           The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.

 

(b)           If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the shares of Company Stock issuable hereunder
must be held indefinitely unless an exemption from any applicable resale
restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such shares of Company
Stock and the Company is under no obligation to register such shares of Company
Stock (or to file a “re-offer prospectus”).

 

(c)           If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Participant understands that (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Company Stock of the Company,
(B) adequate information concerning the Company is then available to the public,
and (C) other terms and conditions of Rule 144 or any exemption therefrom are
complied with,

 

4

--------------------------------------------------------------------------------


 

and (ii) any sale of the shares of Company Stock issuable hereunder may be made
only in limited amounts in accordance with the terms and conditions of Rule 144
or any exemption therefrom.

 

11.          Entire Agreement; Amendment.  This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

 

12.          Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company.  Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

13.          No Right to Employment.  Any questions as to whether and when there
has been a termination of employment and the cause of such termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

 

14.          Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.

 

15.          Compliance with Laws.  The grant of RSUs and the issuance of shares
of Company Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, as amended, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law,
rule, regulation or exchange requirement applicable thereto.  The Company shall
not be obligated to issue the RSUs or any shares of Company Stock pursuant to
this Agreement if any such issuance would violate any such requirements.  As a
condition to the settlement of the RSUs, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.

 

16.          Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

 

5

--------------------------------------------------------------------------------


 

17.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

19.          Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

20.          Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

21.          Acquired Rights.  The Participant acknowledges and agrees that:
(a) the Company may terminate or amend the Plan at any time; (b) the Award of
RSUs made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the RSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

 

22.          Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

 

(a)           “Cause” shall mean the Participant’s: (i) willful or serious
misconduct or gross negligence in the performance of the Participant’s duties to
the Company; (ii) willful or repeated failure to satisfactorily perform the
Participant’s duties to the Company or to follow the lawful directives of the
Board or any executive or supervisor to which the Participant reports (other
than as a result of death or becoming Disabled); (iii) commission of, indictment
for, conviction of, or pleading of guilty or nolo contendere to, a felony or any
crime involving moral turpitude; (iv) performance of any act of theft,
embezzlement, fraud, malfeasance, dishonesty or misappropriation of the
Company’s property; or (v) breach of, or failure to comply with, any material
agreement with the Company, or a violation of the Company’s code of conduct or
other written policy.

 

(b)           “Change in Control” shall mean the occurrence of any one or more
of the following events to the extent such event also constitutes a “change in
control event” within the meaning of Section 409A of the Code:

 

6

--------------------------------------------------------------------------------


 

(i)            any “person” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Company Stock or any person who owns five
percent (5%) or more of the Company Stock on the date of the Company’s emergence
from Chapter 11 bankruptcy proceedings (a “Five Percent Owner”) or pursuant to
any merger or consolidation that is not considered to be a Change in Control
under clause (iii) below), becoming the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities;

 

(ii)           during any one-year period, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (i), (iii), or (iv) of this
definition of “Change in Control” or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the one-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;

 

(iii)          a merger or consolidation of the Company or a direct or indirect
Subsidiary of the Company with any other company, other than a merger or
consolidation which would result in either (A) a Five Percent Owner beneficially
owning more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or the surviving entity (or the ultimate parent
company of the Company of the surviving entity) or (B) the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or its successor (or the ultimate parent company of
the Company or its successor); provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exception in subparagraph
(ii)) acquires more than 50% of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control; or

 

(iv)          the consummation of a sale or disposition of all or substantially
all the assets of the Company and/or its direct and indirect Subsidiaries, other
than the sale or disposition of all or substantially all of the assets of the
Company to a Five Percent Owner or a person or persons who beneficially own,
directly or indirectly, more than 50% of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.

 

(c)           “Good Reason” shall mean, without the express written consent of
the Participant, a material reduction in the Participant’s base salary, other
than as part of a reduction by a substantially similar percentage in the total
cash compensation of all other similarly-situated employees, unless such event
is fully corrected in all material respects by the Company within

 

7

--------------------------------------------------------------------------------


 

thirty (30) days following written notification by the Participant to the
Company. The Participant shall provide the Company with a written notice
detailing the specific circumstances alleged to constitute Good Reason within
fifteen (15) days after the first occurrence of such circumstances, and actually
terminate employment within thirty (30) days following the expiration of the
Company’s thirty (30)-day period described above.  Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by the
Participant.

 

*  *  *  *  *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Social Security Number:

 

 

9

--------------------------------------------------------------------------------

 